                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                    IN THE UNITED STATES DISTRICT COURT                                 March 29, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                              HOUSTON DIVISION

LOYD LANDON SORROW,                             §
(TDCJ #1134905)                                 §
                                                §
               Petitioner,                      §
                                                §
v.                                              §   CIVIL ACTION NO. 4: 19-cv-1133
                                                §
LORIE DAVIS,                                    §
                                                §
               Respondent.                      §

                             MEMORANDUM AND ORDER

       The petitioner, Loyd Landon Sorrow, seeks a writ of habeas corpus to challenge a

state- court judgment under 28 U .S.C. § 2254. 1 (Docket Entry No. 1). After considering the

pleadings and the applicable law, the Court dismisses this case because Sorrow does not have

the necessary permission to file it, meaning that this Court has no jurisdiction. The reasons

are explained below.

I.     Background

       Sorrow is incarcerated in the Texas Department of Criminal Justice - Correctional

Institutions Division as the result of his 2002 conviction in Harris County Cause Number

874978. He was convicted of aggravated sexual assault of a child and sentenced to a prison

term of22 years, 6 months. The Fourteenth Court of Appeals of Texas affirmed Sorrow's




1
 Sorrow has filed a handwritten letter motion for relief from the judgment under Rule 60(b) of
the Federal Rules of Civil Procedure. Because the motion seeks relief from a state-court
judgment, it is properly treated as a § 2254 petition.
conviction on direct appeal. Sorrow v. State, No. 14-02-01042-CR, 2003 WL 22012828

(Tex. App.-Houston [14th Dist.] 2003, pet. ref d). The Texas Court of Criminal Appeals

refused Sorrow's petition for discretionary review. Sorrow v. State, PD-1915-03 (Tex. Crim.

App. 2004).

       Sorrow filed a state habeas application under Article 11.07 of the Texas Code of

Criminal Procedure, challenging his conviction. In March 2006, the Court of Criminal

Appeals denied the application, without a written order or a hearing, on the findings of the

trial court. See Ex parte Sorrow, Application No. WR-61,919-02. Subsequently, Sorrow

filed four additional state habeas applications, all of which were dismissed as subsequent.

SeeExparteSorrow,ApplicationNos. WR-61,919-03, WR-61,919-08, WR-61,919-11, WR-

61,919-13.

       In his federal habeas petition, executed on March 18, 2019, Sorrow contends that he

is entitled to relief because he was mentally incompetent at the time of his guilty plea, which

makes the judgment void. A review of public court records for this Court reveals that

Sorrow has previously filed two § 2254 habeas petitions challenging the same conviction for

aggravated sexual assault of a child. See Sorrow v. Quarterman, Civil No. 4:06-cv-1732

(S.D. Tex. July 23, 2007) (order dismissing petition with prejudice); see also Sorrow v.

Stephens, Civil No. 4:14-cv-3520 (S.D. Tex. Jan. 29, 2015) (order dismissing petition

without prejudice as unauthorized successive petition).




                                              2
II.    Discussion

       The pending petition Sorrow filed in this case is an unauthorized successive

application under 28 U.S.C. § 2244(b). Before a second or successive application can be

filed in the district court, the applicant must move in the appropriate court of appeals for an

order authorizing the district court to consider the application.          See 28 U.S.C. §

2244(b)(3)(A). If the pending petition is a successive writ, this Court has no jurisdiction to

consider it without prior authorization from the Fifth Circuit.

       The Fifth Circuit has recognized that "a prisoner's application is not second or

successive simply because it follows an earlier federal petition." In re Cain, 137 F.3d 234,

235 (5th Cir. 1998). A later application is successive when it: (1) raises a claim challenging

the conviction or sentence that was or could have been raised in an earlier petition; or (2)

otherwise constitutes an abuse of the writ. !d.; see also United States v. Orozco-Ramirez,

211 F .3d 862, 867 (5th Cir. 2000). Sorrow fails to demonstrate why he could not have raised

the claims he raises here in an earlier federal habeas petition. The pending petition meets the

second-or-successive criteria.

       The issue of whether a habeas corpus petition is successive may be raised by the

district court on its own motion. See Rodriguez v. Johnson, 104 F.3d 694, 697 (5th Cir.

1997). Because the pending petition is successive, Sorrow must seek authorization from the

Fifth Circuit before this Court can consider his application. See 28 U.S.C. § 2244(b)(3)(A).

"Indeed, the purpose of[28 U.S.C. § 2244(b)] was to eliminate the need for the district courts


                                              3
to repeatedly consider challenges to the same conviction unless an appellate panel first found

that those challenges had some merit." United States v. Key, 205 F.3d 773, 774 (5th Cir.

2000) (citing In re Cain, 137 F.3d 234,235 (5th Cir. 1998)). Absent this authorization from

the Fifth Circuit, this Court lacks jurisdiction over the petition. !d. at 775. It must be

dismissed as an unauthorized successive writ.

III.   Certificate of Appealability

       Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue

or deny a certificate of appealability when entering a final order that is adverse to the

petitioner. See 28 U.S.C. § 2253. A certificate of appealability will not issue unless the

petitioner makes "a substantial showing of the denial of a constitutional right," 28 U.S.C. §

2253(c )(2), which requires a petitioner to demonstrate "that reasonable jurists would find the

district court's assessment of the constitutional claims debatable or wrong." Tennard v.

Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

This requires the petitioner to show "that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the

issues presented were 'adequate to deserve encouragement to proceed further."' Miller-El

v. Cockrell, 537 U.S. 322,336 (2003). When denial of relief is based on procedural grounds,

the petitioner must show not only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right," but also that they "would




                                               4
find it debatable whether the district court was correct in its procedural ruling." Slack, 529

U.S. at484.

       This Court concludes that jurists of reason would not debate whether any procedural

ruling in this case was correct or whether Sorrow stated a valid claim for relief. Therefore,

a certificate of appealability will not issue.

IV.    Conclusion and Order

       Based on the foregoing, the Court ORDERS as follows:

       1.     The habeas corpus petition is DISMISSED without prejudice, for lack of
              jurisdiction as an unauthorized successive application.

       2.     A certificate of appealability is DENIED.




                                                          ALFRED H. BENNETT
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
